EXHIBIT 23.3 Charles W. Barkley Attorney at Law 6201 Fairview Road, Suite 200 Charlotte, NC28210 cwbarkley@gmail.com skype: cbarkley2 (704) 944-4290 (704) 944-4280 (Fax) gopublic2@aol.com April 30, 2013 ORO Capital Corporation 23 Dassan Island Drive Plettenburg Bay 6600 South Africa Re:ORO Capital Corporation Legal Opinion Ladies and Gentlemen: I hereby consent to the use of my opinion of even date herewith in connection with the registration of the Shares and to the reference to me under the heading “Legal Matters” in the Registration Statement and the inclusion of my opinion as an Exhibit to the S-1. Very truly yours, /s/ Charles W. Barkley Charles W. Barkley CWB/em
